DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on January 30, 2021. Claims 1, 3-7, 9-11 and 13-21 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on January 30, 2021 has been entered.

Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant's amendment.  
New grounds of rejection under 35 U.S.C. 102 and 103 are presented upon further consideration.
Terminal Disclaimer
The terminal disclaimer filed on May 3, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of App. No. 12/211,992 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Specification
The disclosure is objected to because of the following informalities:
In the last line of para. [00142], the specification recites “(see, representative output Figure 2, below). Examiner notes that no output Figure is present.   
In para. [0044], the written description contains a drawing. The written description portion of the specification must not contain drawings or flow diagrams. MPEP 608.01(VI).
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in para. [00147]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a chemical tag which is bound by a matrix in claim 4 does not have proper antecedent basis in the instant specification.

Claim Objections
Claims 1,5, 10 and 14 are objected to because of the following informalities:  
In claims 1 and 5, the term “an enzymatic redox reaction component which enzyme is an oxidase or dehydrogenase of a substrate” in lines 4-5 contains a grammatical error and should read “a redox reaction enzyme, wherein the redox reaction enzyme is an oxidase or dehydrogenase of a substrate.” Claims 10 and 14 should be amended for consistency with claim 1. Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
The term “Facilitates” in line 2 contains a typographical error and should read “facilitates.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: signal receiving device in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1, 3-7, 9-11, 14, 17-19 and 21 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Achim et al. (US 2009/0061451).

Regarding claim 1, Achim teaches an assay system (Fig. 12, a biosensor for detecting PSA levels, para. [0112]), wherein said assay system consists essentially of: 
a first capture moiety which binds to any target present in said sample (Fig. 12, a redox enzyme bound to an anti-PSA antibody, para. [0112], said first capture moiety complexed with an enzymatic redox reaction component which enzyme is a an oxidase or dehydrogenase of a substrate (Fig. 12, redox enzyme bound, glucose oxidase, GOx); 
a second capture moiety which bind to any said target present in said sample in a way not to interfere with binding of said first capture moiety to said target (Fig. 12, a binding reagent specific to PSA (Anti-PSA binding reagent) that can bind to PSA at a different epitope, para. [0112]), said second capture moiety being bound to an element that facilitates separation of target bound thereby from the remainder of said sample (Fig. 12, attached to a metalized polypeptide spacer, which, in turn, is linked to an electrode, para. [0112]); 
a substrate recognized by said enzyme, which substrate, when acted upon by said enzyme, releases electrons (Fig. 12, glucose, electron release shown, para. [0112]); and 
(para. [00112], electron flow through the nanoelectrode, para. [0057], connected to an electronic and/or a computing device to obtain and, optionally, analyze data in the form of an electric current generated by the biological assembly).
The limitations “for the detection of a target in a liquid sample” and  “which detects the presence of electric potential, electric current, or both, developed by the release of electrons from said substrate when digested by said enzyme” are recitations of intended use. An intended use/functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Achim is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Achim teaches wherein detection is for PSA and in which the biosensor detects the presence of electric potential, electric current, or both, developed by the release of electrons from said substrate when digested by said enzyme (para. [0112], Fig. 12).

Regarding claim 3, Achim teaches wherein said target is a protein (para. [0112, PSA), and said first and second capture moieties comprise different antibodies (anti-PSA antibodies bind to PSA at different epitope and are positioned differently, para. [0112]). 
(para. [0112], Fig. 12).


Regarding claim 4, Achim teaches wherein said element that Facilitates separation comprises a chemical tag which is bound by a matrix (a metalized polypeptide spacer, which, in turn, is linked to an electrode, para. [0112]).
The limitations “over which said sample is run after addition of said second capture moiety” is a recitation of intended use. An intended use/functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Achim is identical to the presently (para. [0112], Fig. 12).

Regarding claim 5, Achim teaches an assay system (Fig. 12, a biosensor for detecting PSA levels, para. [0112]), wherein said assay system consists essentially of: 
a first capture moiety which binds to any target present in said sample (Fig. 12, a redox enzyme bound to an anti-PSA antibody, para. [0112], said first capture moiety complexed with an enzymatic redox reaction component which enzyme is an oxidase or dehydrogenase of a substrate (Fig. 12, redox enzyme bound, glucose oxidase, GOx); 
a substrate recognized by said enzyme, which substrate, when acted upon by said enzyme, releases electrons (Fig. 12, glucose, electron release shown, para. [0112]); and 
a circuit (para. [00112], electron flow through the nanoelectrode, para. [0057], connected to an electronic and/or a computing device to obtain and, optionally, analyze data in the form of an electric current generated by the biological assembly).
The limitations “for the detection of a target in a liquid sample” and  “which detects the presence of electric potential, electric current, or both, developed by the release of electrons from said substrate when digested by said enzyme” are recitations (para. [0112], Fig. 12).

Regarding claim 6, Achim teaches wherein said substrate glucose and said enzymatic redox reaction substrate is glucose oxidase (Fig. 12, glucose/GOx, para. [0112]).

Regarding claim 7, Achim teaches wherein said substrate its glucose and said enzymatic redox reaction substrate is glucose oxidase (Fig. 12, glucose/GOx, para. [0112])..

Regarding claim 9, Achim teaches wherein said target comprises an amino acid sequence (para. [0112], PSA) and said first capture moiety comprises an antibody which binds thereto (Anti-PSA antibody, para. [0112]).

Regarding claim 10, Achim teaches further consisting essentially of a reaction chamber (para. [0057], Electrode assemblies can be configured within a chamber, such as a Faraday box for minimizing electrical noise, a reaction cell, or a flow-cell or any other container) wherein said first capture moiety coupled with said enzymatic redox reaction component, said second capture moiety bound to a collection moiety (Fig. 12, benzenedithiol, AuNP, metalized peptide), said sample and said substrate are combined (Fig. 12), said assay system further comprising an anode and a cathode connected to said reaction chamber (para. [0057], A reaction cell may comprise a substrate for a redox reaction for use in the methods described herein, a nanoelectrode such as those described herein, and a counter electrode to complete an electrical circuit),  
The limitations “wherein a potential or current developed across said cathode and anode due to generation of electrons by action on said substrate by said enzymatic redox reaction component is detected as evidence of the presence of target in said sample” are recitations of intended use. An intended use/functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Achim is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Achim teaches wherein detection is for PSA and in which the biosensor detects the presence of electric potential, electric current, or both, developed by the (para. [0112], Fig. 12).

Regarding claim 11, Achim teaches an assay method for detecting the presence of a target in a sample (para. [0030], the PSA-antibody modified electrode is recognized by PSA and further recognized with PSA-antibody-GOx complex as detectable signal upon forming a sandwich structure), said method comprising using the assay system of Claim 1 (see rejection of claim 1, supra) wherein said first capture moiety and said second capture moiety are combined with said sample under conditions which permit binding of said first and second capture moiety to any said target in said sample (para. [0030], the PSA-antibody modified electrode is recognized by PSA and further recognized with PSA-antibody-GOx complex as detectable signal upon forming a sandwich structure), any said target in said sample bound by said first and second capture moieties is retained by retaining said collection moiety  (para. [0112], the redox tag is a redox enzyme bound to an anti-PSA antibody that can bind PSA at a different epitope that the anti-PSA antibody linked to the metalized peptide), thereafter said substrate is added to said bound target, wherein any potential or current generated by reaction between said oxidase or dehydrogenase and said substrate is detected as a signal reflecting the presence of said target in said sample (para.[0112], In the presence of a substrate for the redox enzyme, such as glucose/GOx, and PSA, a connection is formed between the redox enzyme and the nanoelectrode, thereby increasing electron flow through the nanoelectrode and permitting quantification of PSA levels in a sample).

Regarding claim 14, Achim teaches wherein said substrate is glucose and said enzymatic redox reaction component is glucose oxidase (Fig. 12, redox enzyme bound, glucose oxidase, GOx).

Regarding claim 17, Achim teaches wherein said signal is communicated to a computer which stores said signal (para. [0057], connected to an electronic and/or a computing device to obtain and, optionally, analyze data in the form of an electric current generated by the biological assembly).

Regarding claim 18, Achim teaches wherein said computer communicates the signal to a signal receiving device different than said computer (para. [0057], A large variety of workstations are available that are capable of amplifying and reading or otherwise obtaining current readouts from the electrode assembly and analyzing them by a variety of methods).

Regarding claim 19, Achim teaches wherein the strength of said signal is correlated with the amount of said target present in said sample (para. [0112], thereby increasing electron flow through the nanoelectrode and permitting quantification of PSA levels in a sample).

Regarding claim 21, Achim teaches an assay method for detecting the presence of a target in a sample (para. [0030], the PSA-antibody modified electrode is recognized by PSA and further recognized with PSA-antibody-GOx complex as detectable signal upon forming a sandwich structure), said method comprising using the assay system of Claim 5 (see rejection of claim 5, supra), wherein said first capture moiety complexed with an oxidase or dehydrogenase of a substrate is combined with said sample under conditions which permit binding of said first capture moiety to and said target in said sample and thereafter said substrate is added to said sample (para. [0030], the PSA-antibody modified electrode is recognized by PSA and further recognized with PSA-antibody-GOx complex as detectable signal upon forming a sandwich structure), wherein any electric potential or current generated by the action of said enzyme upon said substrate is detected as indicating the presence of said target in said sample (para.[0112], In the presence of a substrate for the redox enzyme, such as glucose/GOx, and PSA, a connection is formed between the redox enzyme and the nanoelectrode, thereby increasing electron flow through the nanoelectrode and permitting quantification of PSA levels in a sample).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 13, 15, 16, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Achim et al. (US 2009/0061451).


Regarding claim 13, Achim teaches wherein said target comprises an amino acid sequence (para. [0112, PSA), and said first and second capture moieties comprise different antibodies (anti-PSA antibodies bind to PSA at different epitope and are positioned differently, para. [0112]).
 In the embodiment shown in Fig. 12 and disclosed in para. [0112], Achim is silent as to whether the first and second capture moieties bind to said target simultaneously. However, the selection of order of mixing ingredients is prima facie obvious. MPEP 2144.04 (IV)(C).   herefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to modify the method of Achim such that said the first and second capture moieties bind to said target simultaneously with a reasonable expectation of success of forming an connection between the redox enzyme and the nanoelectrode to quantify PSA levels in a sample.

Regarding claim 15, in the embodiment shown in Fig. 12 and disclosed in para. [0112], Achim i is silent as to the order of adding the moieties and therefore fails to teaches wherein said first capture moiety and second capture moiety are added to said sample sequentially. However, the selection of order of mixing ingredients is prima facie obvious. MPEP 2144.04 (IV)(C).  Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to modify the method of Achim such that said first capture moiety and second capture moiety are added to said sample sequentially with a reasonable expectation of success of forming an connection between the redox enzyme and the nanoelectrode to quantify PSA levels in a sample.

Regarding claim 16, in the embodiment shown in Fig. 12 and disclosed in para. [0112], Achim is silent as to the order of adding the moieties and therefore fails to teach wherein said first capture moiety and second capture moiety are added to said sample simultaneously. However, the selection of order of mixing ingredients is prima facie obvious. MPEP 2144.04 (IV)(C).  Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to modify the method of Achim such that said first capture moiety and second capture moiety are added to said sample simultaneously with a reasonable expectation of success of forming an connection between the redox enzyme and the nanoelectrode to quantify PSA levels in a sample.

Regarding claim 20, in the embodiment shown in Example 4, Fig. 12 (para. [0112]), Achim is silent with respect to time and therefore fails to teach wherein said signal is not detected for a period of time of at least one minute following addition of said substrate to said separated target. However, Achim teaches in an alternative embodiment wherein the PSA biosensor was immersed into the PSA analyte solution (or serum sample) for 15 min before recording an electrochemical change (para. [0115]). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Example 4 of Achim to wherein said signal is not detected for a period of time of at least one minute following addition of said substrate to said separated target as taught by Achim in an alternative embodiment with a reasonable expectation of success of providing sufficient incubation time. 



Response to Arguments
Applicant’s arguments have been considered but are moot in light of new grounds for rejection.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fleischer et al. (US 2008/0038749) teaches a biosensor for detecting an antigen using antigen/antibody coupling wherein a sensor signal can be read on the interdigital electrode structure if the antigen is coupled to the capture antibody by way of a sample to be analysed that comes into contact with the biosensor and a redox reactive molecule is enzymatically released on the sensor surface by an enzyme-marked detection antibody likewise coupled to the antigen (abstract).
Dill et al. (US 2007/0231794) teaches a process to detect binding events on an electrode microarray. A microarray is provided having addressable electrodes and two or more different types of capture complexes at sites corresponding to the electrodes. The capture complexes capture analytes. Enzymes are attached to form a reporter complex. Substrate solutions are sequentially contacted to make enzyme products that are detectable at the electrodes by a difference in the electrical response at electrodes having the enzyme product and those not having the enzyme product.
Gao et al. (US 2006/0160100) teaches adding a sample containing a target molecule to be captured by the capture molecule; adding a detection molecule that specifically binds one of the capture molecule or the target molecule, wherein the detection molecule is labelled with an enzyme capable of oxidizing or reducing a substrate; adding a redox polymer that interacts with the monolayer and that together with the monolayer forms a conductive path from the enzyme to the electrode; adding the substrate to be oxidized or reduced by the enzyme; and detecting current flow at the electrode (para. [0013]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795